Applicant's election without traverse of Group I, claims 1-12, 19 and 20, is acknowledged.  Claims 13-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.

Claims 1, 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent 10,593,877 (Chen) together with United States Patent 10,490,738 (Govoreanu).
As to independent claim 1, Chen discloses a memory device structure (see the entire patent, including the Fig. 1A disclosure), comprising:  a first electrode 102; a second electrode 104; a switching layer 106 between the first electrode and the second electrode, wherein the switching layer is to transition between first and second resistive states at a threshold voltage; an oxygen exchange layer 108 between the switching layer and the second electrode, wherein the oxygen exchange layer comprises a metal (column 3, lines 15-18); and a sidewall structure 110 in contact with a sidewall of the oxygen exchange layer, wherein the sidewall structure comprises the metal and oxygen (column 4, lines 10-13).
The difference between claim 1 and Chen is claim 1’s sidewall structure has a lateral thickness exceeding a vertical thickness of the switching layer.  Chen discloses that its sidewall structure 110 has a lateral thickness T between 5 nm and 20 nm (column 4, lines 8-10), but Chen does not disclose the thickness of its resistive switching layer 106.

It would have been obvious to one skilled in the art to form Chen’s resistive switching layer 106 of undisclosed vertical thickness with a vertical thickness of between 2 nm and 4 nm (less than the lateral thickness of its sidewall structure 110), because Govoreanu teaches that a resistive switching layer conventionally has a vertical thickness of between 2 nm and 25 nm.   
As to dependent claim 2, the lateral thickness of Chen’s sidewall structure 110 is greater than 5 nm (column 4, lines 8-10).
As to dependent claim 7, Chen’s switching layer 106 comprises the metal [of oxygen exchange layer 108] and oxygen (column 3, lines 4-7 and 15-18). 

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (cited above) together with Govoreanu (cited above) and United States Patent 9,640,586 (Seong).
As to independent claim 19, it recites a system comprising a processor and an array of the memory devices recited in independent claim 1.  Claim 1’s memory device would have been obvious to one skilled in the art in view of Chen together with Govoreanu (see the above explanation of the rejection of independent claim 1, hereby incorporated by reference). 

It would have been further obvious to one skilled in this art to form an array of Chen/Govoreanu memory devices and combine it with a processor to form a system, because Seong teaches that an array of memory devices is conventionally combined with a processor to form a system. 
As to dependent claim 20, which recites that independent claim 19’s system further comprises a battery, Seong also teaches that a mobile system conventionally comprises a battery (column 30, lines 39-42).

Claims 3-6 and 8-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Registered practitioners can telephone the examiner at (202) 625-2694.  Any voicemail message left for the examiner should include the registration number of the registered practitioner calling.  The examiner’s supervisor is Wael Fahmy, whose telephone number is (571) 272-1705.

/MARK V PRENTY/Primary Examiner, Art Unit 2814